Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
Response to Arguments
1.	Applicant’s arguments, filed 11/10/2021 and 10/21/2021, with respect to the amended claim(s) have been considered but, are moot due to a new grounds of rejection based upon a newly applied reference, MORIYA et al. (JP 09102293 A), see below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-4, 7-8 and 10-11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Tovey et al. (WO 2013/063208 A1) in view of MORIYA et al. (JP 09102293 A).  
     	Regarding claim 1, Tovey discloses a sample plate holder (abstract) (figs. 1-4, 100) comprising:

a first pressing-up element array (fig. 3, springs 302) provided in the storage space (at 110’s) on one side in a y direction orthogonal to the x direction, and formed from a plurality of pressing-up elements (302’s) arranged in the x direction:
a second pressing-up element array (302’s) provided in the storage space (at 110’s) on another side in the y direction, and formed from a plurality of pressing-up elements (302’s) arranged in the x direction; and  
a cover (102) that covers the storage space (of 110’s) while exposing a sample region (108’s) in the storage space, wherein 
the storage space (of 110’s) is an inside space of the holder body (104) (108’s are held in 110 which is in 100- 104, 102), 
the first pressing-up element array (fig. 3, springs 302) and the second pressing-up element array (fig. 3, springs 302) are provided at the holder body (104), 
the sample plates (108) are arranged with their longitudinal direction parallel to the y-direction,
each of the sample plates (108) comprises a first end and a second end away from each 
other in the longitudinal direction (108’s are circular and have opposing ends/sides in arbitrarily defined longitudinal direction(s)), and
in a state in which the m or a smaller number of the sample plates (108’s) are stored in the storage space, the first end of each of the sample plates (108) is supported by the plurality of pressing-up elements in the first pressing up element array (302) and the second end of each of the sample plates (108) is supported by the plurality of pressing-up elements in the 

But Tovey fails to disclose (underlined) the first end of each of the sample plates is supported by the 
plurality of pressing-up elements in the first pressing-up element array and the second end of each of the sample plates is supported by the 
plurality of pressing-up elements in the second pressing-up element array and
no pressing up elements are provided below the sample plates between the first pressing-up element array and the second pressing-up element array. 
    	MORIYA, however, discloses a sample holder (abstract) with an internal space (figs. 1-2, in 1, 12) for holding a sample plate(s) (unillustrated between 8/8a) and that  
the first end of each of the sample plates (fig. 2b-2c; between 8/8a sections (8a top and 8a bottom in fig. 2b)) is supported by a 
plurality of pressing-up elements (fig. 2b; 8a top- left and right “arms”) in the first pressing-up element array (fig. 2b; 8a top) and the second end of each of the sample plates is supported by the plurality of pressing-up elements (fig. 2b; 8a bottom- left and right “arms”) in the second pressing-up element array (fig. 2b; 8a bottom) and
no pressing up elements (see fig. 2b) are provided below the sample plates between the first pressing-up element array (fig. 2b; 8a top) and the second pressing-up element array (fig. 2b; 8a bottom).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Tovey, with separate pressing up arrays for each side of a sample plate as claimed above, as 

     	Regarding claim 2, Tovey discloses that each of the first pressing-up element array (fig. 3, springs 302’s) and the second pressing-up element array (302’s) is formed from (m x n) pressing-up elements which operate independently from each other where n is an integer greater than or equal to 2 (fig. 3, springs 302’s). 
Moreover, regarding claim 2, MORIYA discloses wherein each of the first pressing-up element array (fig. 2b; 8a top)  and the second pressing-up element array (fig. 2b; 8a bottom) is formed from  (m x n) pressing up elements (8/8a’s) which operate independently from each other (“arms” of each 8a provide tension to a supported sample (un-illustrated) independently from other 8a’s) , where n is an integer greater than or equal to 2 (see figs. 2a-2b, 8a’s); and is obvious for the reasons discussed supra with reference to claim 1, see previous.

     	Regarding claim 3, Tovey discloses that wherein the pressing-up elements are springs (fig. 3, 302’) [0022] and m is 3 (see figs. 1-4), see also KODAMA (figs 2a-2b, springs 34’s).
Moreover, regarding claim 3, MORIYA discloses that wherein the pressing-up elements are springs and m is 3 `(fig. 2b, 3 samples (un-illustrated) can be held in-between 8/8a positions) (figs 1-2c, 8/8a’s shown as springs shaped) (abstract Note plate spring 8); and is obvious for the reasons discussed supra with reference to claim 1, see previous.

Regarding claim 4, Tovey discloses the elements of claim 1, see previous.
     	But Tovey fails to disclose a hinge portion configured to enable an opening movement and a closing movement of the cover with respect to the holder body; and  

    	MORIYA, however, discloses a sample plate holder (abstract) (fig. 1, 1) with a hinge portion (fig. 1 B: pin 4; [0008]) configured to enable an opening movement and a closing movement of a cover (5) with respect to a holder body (3); and
a lock mechanism (fig. 1 B: screw 9) (fig. 2A; [0008], [0010]) that locks the cover with respect to the holder body when the cover is in a closed state.
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Tovey, with a locking hinged cover, as taught by MORIYA, to use by combining prior art sample holder covers according to known locking hinged cover configurations to yield predictable results of operator ease of opening, closing and locking the sample holder to prevent sample from falling out during loading/handling..

     	Regarding claim 7, Tovey discloses that each of the sample plates (108) is transparent [0005 Note the sample’s carbon film coating is transparent to the measuring electron beam and the emitted electrons, and/or x-rays that are measured], and
a background surface (of 102, 104) is provided on a bottom surface of the storage space (of 110’s in 102, 104) [0005-0006] the background surface (of 102, 104) at least one of: is formed of a material which suppresses light reflection (the material composing 102, 104 forms an enclosed volume which suppresses light reflection to the outside of it).
     	Regarding claim 8, Tovey discloses that a flow path structure (through openings at 110’s in 102) for blowing gas onto upper surfaces (of 108’s in 110’s) of the m or a smaller number of the sample plates (of 108’s) stored in the storage space (110) is provided on at least one of the holder body (104) or the cover (102) (both 102, 104 have gas “flow paths” that allow 

     	Regarding claim 10, Tovey discloses that wherein each of the holder body (fig. 1, 104) and the cover (102) is formed from an electrically conductive material [0022-0023], a terminal (fig. 4, on 104 at 408) for voltage application [0023] is provided on one of the holder body or the cover, and an engagement block (402) formed from an insulating material (of 402) and which is to be combined to a movable stage [0023] is provided on the holder body (104) [0009] [0022-0023] [0030] [0033] [0038] (Note electrical charges drain from samples 108 to 102 to 104 to 408 in 402, which implies 102, 104 and 408 are conductors and 402 is not).
     	Regarding claim 11, Tovey discloses that one or a plurality of positioning marks (fig. 1, at corner wall projections of 102, and/or at openings 110’s for samples 108’s) are provided on the cover (102).

2.	Claim(s) 5-6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Tovey et al. (WO 2013/063208 A1) in view of MORIYA et al. (JP 09102293 A); hereinafter “the combined references”, as applied to claim 1 above, and further in light of SEKIMOTO et al. (JP 08254511 A). 
Regarding claim 5, Tovey discloses the holder body (fig. 1, 104) comprises:
a first side wall (of 104) provided on one end in the y direction; and a second side wall (of 104) provided on another end in the y direction,
an upper surface of the first side wall and an upper surface of the second side wall define a reference level (of 104’s), and
in a closed state of the cover (102), the inner surface of the cover abuts the upper surface of the first side wall and the upper surface of the second side wall 

a first side wall provided on one end in the y direction; and a second side wall provided on another end in the y direction,
an upper surface of the first side wall and an upper surface of the second side wall define a reference level, and
in a closed state of the cover, the inner surface of the cover abuts the upper surface of the first side wall and the upper surface of the second side wall so that an upper surface level of each of the sample plates is aligned at the reference level.
    	SEKIMOTO, however, discloses a holder body (figs. 1-8, 11) comprises:
a first side wall (fig. 9, of 11) provided on one end in the y direction; and a second side wall (fig. 9, of 11) provided on another end in the y direction,
an upper surface of the first side wall (of 11) and an upper surface of the second side wall (of 11) define a reference level, and
in a closed state of the cover (14), the inner surface of the cover abuts the upper surface of the first side wall (14 at 11) and the upper surface of the second side wall (14 at 11) so that an upper surface level of each of the sample plates (fig. 9, p1, p2, p3) is aligned at the reference level (of 11 at 14).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of the combined references, with the claimed side wall references levels, as taught by SEKIMOTO, to use as a substitution of one known side wall cover mating configuration for another to obtain predictable enclosure mating results.

Moreover, regarding claim 6, SEKIMOTO discloses a first scale (fig. 1-2, walls of 11 are angled in corners, demarking where a sample “P” placement area 12 is) is provided on the 5, see previous.

2.	Claim(s) 9 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Tovey et al. (WO 2013/063208 A1) in view of MORIYA et al. (JP 09102293 A); hereinafter “the combined references”, as applied to claim 1 above, and further in light of Allred, Jr. et al. (US 20070131873 A1).
Regarding claim 9, Tovey discloses that the cover (102) has an observation window (in 102 at 110’s for 108’s) 

     	But the combined references fail to disclose an electrically conductive mesh is provided on the observation window.
    	Allred, Jr., however, discloses an electron transparent window with an electrically conductive mesh [0061] is provided on the observation window 
[0046 Note an unsupported metal film suspended over the grid including the grid's windows, Note metals is inclusive of conductive metal];
[0061 Note The metal films of the invention can be used in electron and x-ray beam apertures, where metal films are used to conduct away excess primary electrons and secondary electrons from x-rays].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of the combined references, with an electrically conductive mesh is provided on the observation window, as taught by Allred, Jr., to use as a substitution of one known window for another (i.e. a window with an electrically conductive mesh) to obtain predictable results (i.e., to conduct away excess primary electrons and secondary electrons from x-rays).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881